SEPARATE CONCURRING OPINION.
GRAVES, J.
I fully concur in the result reached by Judge Woodson in this case. Further I concur in all that he says therein, except the following remarks:
‘ ‘ The record simply shows that these motions were sustained; and, in the absence of any statement to the *675contrary, this court must presume that the circuit court sustained the motion for both grounds stated therein. To hold otherwise would almost be equivalent to overruling the motions', for the reason that there is nothing contained in this record which shows upon which ground they were sustained. We cannot say the ruling of the court was based upon the first ground assigned and not upon the second, and vice versa”
These motions were bottomed upon two grounds, as stated in the principal opinion. The record entry simply recites that such motions were sustained. But from this it is not presumed that the court sustained the motion upon both grounds. A motion to strike out a petition may contain many .grounds, or at least several grounds. If the court finds one ground to be well taken then the motion should be sustained, but because the motion is sustained and record entry made thereof, it -raises no presumption that the court had sustained each separate ground of the motion. Of course there might be a presumption that the court had considered all grounds of the motion, but when we consider that under the law it was the duty of the court to sustain the motion if one ground was good, it will not do to say that there is a presumption that the court sustained all of the grounds of the motion. In motions of this character the law does not require the court to point out the ground upon which it is sustained. It is sufficient for the court to say that the motion is sustained, and if there be any one good ground in the motion, the judgment nisi will be sustained.
Even considering motions for new trial, where we have a statute requiring the court to designate the ground upon which the motion is sustained, if sustained at all, yet we hold, in cases where the court has failed so to designate, that if there is one good ground in the motion, the action of the court will be sustained here, although the court failed to designate. Not only so, *676but if tbe court does designate, and we find that the ground designated is not a good ground, yet if we further find that in such motion there is a good ground, the action of the court nisi will be upheld here.
In the case at bar both grounds of the motion were well taken and the action of the trial court could well be sustained upon either. The objection I have to the portion of the present opinion quoted above is that it announces that we should presume that the court nisi had sustained each ground of the motion. In this I think the opinion is in error, but otherwise it is correct.
Lamm, P. J., and Valliant, J., concur in these views.